SLOAN, J.
Defendant was convicted of contributing to the delinquency of a minor. The indictment had charged that the crime was committed on March 31, 1963. Defendant claimed an alibi and, at his request, the court required the state to elect to rely on a date certain when the offense was claimed to have been committed. The state elected to rely on the dates of March 22 and 23, 1963. Defendant then asked the court to adjourn the proceedings to enable him to secure witnesses to establish his alibi. The court refused defendant’s motion. The ruling is the subject of this appeal.
1, 2. The trial court may adjourn a proceeding. ORS 1.130. However, when a party requests the court to continue, postpone or adjourn a case because of the “absence of evidence” the moving party must comply with ORS 17.050. Defendant in this case did not file the affidavit required by ORS 17.050 nor by any other means inform the court of the names and addresses of proposed witnesses. It was not shown that any witnesses actually existed who would have supported defendant’s claim of alibi. In the absence of any showing of the facts required by ORS 17.050 the court cannot be held to have abused his discretion. State v. Otten, 1963, 234 Or 219, 380 P2d 812; State ex rel Mietzner v. Johnson, 240 Or 109, 400 P2d 254.
Affirmed.